782 N.W.2d 500 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Matthew Thomas DESHONE, Defendant-Appellee.
Docket No. 140558. COA No. 286417.
Supreme Court of Michigan.
June 3, 2010.

Order
On order of the Court, the application for leave to appeal the December 15, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals. We do not disturb the Court of Appeals rulings that the trial court did not commit reversible error in admitting recordings and transcripts of telephone calls between the defendant and his mother, that the trial court properly admitted the detective's testimony, that the trial court properly instructed the jury on the use of recordings admitted into evidence, and that the introduction of a tape recorded conversation between the detective and one of his sisters was harmless error. However, we conclude that the Court of Appeals erred in finding that admission of the tape recorded conversation between the detective and the defendant's other sister was not harmless error. In light of the defendant's admissions of guilt to his family members, it is not probable that the detective's comments and observations affected the outcome of the trial. People v. Lukity, 460 Mich. 484, 596 N.W.2d 607 (1999). We REINSTATE the defendant's convictions and sentences.
MARILYN J. KELLY, C.J., would deny leave to appeal.